

EXHIBIT 10.2


ZILLOW GROUP, INC.
2020 INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT NOTICE
Zillow Group, Inc. (the “Company”) hereby grants to you an Option (the “Option”)
to purchase shares of the Company’s Class C Capital Stock under the Zillow
Group, Inc. 2020 Incentive Plan (the “Plan”). The Option is subject to all the
terms and conditions set forth in this Nonqualified Stock Option Grant Notice
(this “Grant Notice”) and in the Nonqualified Stock Option Agreement (the “Stock
Option Agreement”) and the Plan, which are incorporated into this Grant Notice
in their entirety.
Participant:
Grant Number:
Grant Date:
Number of Shares of Class C Capital Stock Subject to Option (the “Shares”):
Vesting Commencement Date:Exercise Price (per Share):Option Expiration Date:
Type of Option:
Vesting and Exercisability Schedule (subject to continued employment or
service):



Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements or other communications on the subject. The Option is hereby granted
in full satisfaction of the Company’s obligations to grant such Option pursuant
to any new hire offer letter, promotion letter or other communication by the
Company, if applicable.




Attachment
1. Nonqualified Stock Option Award Agreement (including any appendices thereto)



--------------------------------------------------------------------------------





ZILLOW GROUP, INC.
2020 INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT


Pursuant to your Nonqualified Stock Option Grant Notice (the “Grant Notice”) and
this Nonqualified Stock Option Agreement (together, this “Agreement”), Zillow
Group, Inc. (the “Company”) has granted you an Option under the Zillow Group,
Inc. 2020 Incentive Plan (the “Plan”) to purchase the number of shares of Class
C Capital Stock indicated in your Grant Notice (the “Shares”) at the exercise
price indicated in your Grant Notice. Capitalized terms not explicitly defined
in this Agreement but defined in the Plan have the same definitions as in the
Plan.


The details of the Option are as follows:


1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.


2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.


3. Independent Tax Advice. You should obtain tax advice independent from the
Company when exercising the Option and prior to the disposition of the Shares.


4. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by wire
transfer or check acceptable to the Company; (c) if permitted by the Committee,
by having the Company withhold shares of Class C Capital Stock that would
otherwise be issued on exercise of the Option; (d) if permitted by the
Committee, by tendering already owned shares of Class C Capital Stock; (e) while
the Class C Capital Stock is registered under the Exchange Act and to the extent
permitted by law, by instructing a broker to deliver to the Company the total
payment required; or (f) by any other method permitted by the Committee.


5. Treatment upon Termination of Service. The unvested portion of the Option
will terminate automatically and without further notice immediately upon your
Termination of Service. You may exercise the vested portion of the Option as
follows:

     (a)
General Rule. You must exercise the vested portion of the Option on or before
the earlier of (i) three months after your Termination of Service and (ii) the
Option Expiration Date;
(b)
Retirement or Disability. If your employment or service relationship terminates
due to Retirement or Disability, you must exercise the vested portion of the
Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date;
(c)
Death. If your employment or service relationship terminates due to your death,
the vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date; and
(d)
Cause. The vested portion of the Option will automatically expire at the time
the Company or a Related Company first notifies you of your Termination of
Service for Cause, unless the Committee determines otherwise. If your employment
or service relationship is suspended pending an investigation of whether you
will be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.



It is your responsibility to be aware of the date the Option terminates.





--------------------------------------------------------------------------------



6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit you to assign or
transfer the Option, subject to such terms and conditions as specified by the
Committee.


7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, provincial, local or foreign withholding tax
obligations that may arise in connection with such exercise.


8. Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other service relationship at any time, with or without cause.


9. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.


10. Recovery of Compensation. In accordance with Section 17.6 of the Plan, the
Option is subject to the requirements of (a) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder, (b)
similar rules under the laws of any other jurisdiction, (c) any compensation
recovery or clawback policies adopted by the Company to implement any such
requirements or (d) any other compensation recovery or clawback policies as may
be adopted from time to time by the Company, all to the extent determined by the
Committee in its discretion to be applicable to you and/or required by
applicable law.


11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.


12. Section 409A. Notwithstanding any provision of the Plan or this Agreement to
the contrary, the Committee may, at any time and without your consent, modify
the terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Company
makes no representations that the Option will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.

























































--------------------------------------------------------------------------------



APPENDIX TO ZILLOW GROUP, INC. 2020 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(For Canadian Residents)


This Appendix includes country-specific terms that apply if you are residing
and/or working in Canada. This Appendix is part of the Agreement. Unless
otherwise provided below, capitalized terms not explicitly defined in this
Appendix but defined in the Plan have the same definitions as in the Plan.


1. Method of Exercise. This provision supplements Section 4 of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, you will
not be permitted to pay the exercise price of the Option by tendering already
owned shares of Class C Capital Stock.


2. Treatment upon Termination of Service. This provision supplements Section 5
of the Agreement.


For purposes of the Option, notwithstanding anything to the contrary in the Plan
or the Agreement, and subject to any express minimum requirements pursuant to
employment standards legislation (or any other applicable legislation) in the
jurisdiction where you are employed, “Termination of Service” means the later of
(a) the date you receive written notice of termination from or provide written
notice of resignation to the Company or a Related Company, which date will not
be extended by any notice period or period of pay in lieu of such notice that
may be applicable to you, whether statutory, contractual or otherwise, and (b)
the date you are no longer actively providing services to the Company or a
Related Company (regardless of the reason for such cessation of employment and
whether or not later found to be invalid or in breach of the employment laws in
the jurisdiction where you are employed). For greater clarity, including with
respect to Section 9 of the Agreement, you are not entitled to damages in lieu
of loss of ongoing vesting or loss of unvested Options arising from the
cessation of your employment, including, without limitation, during any period
of payment in lieu of notice of termination that may be applicable to you and
regardless of whether such period of pay in lieu of notice arises from statute,
contract, or otherwise.


3. Canadian Tax Non-Qualified Security Designation. The Committee and the
Company may, at any time and without your consent, designate any or all of the
Shares that may be issued under the Option as non-qualified securities for
purposes of the Income Tax Act (Canada).


4. Tax Reporting. You are required to report the value of any securities you
hold, such as shares, stock options and restricted stock units, to Canada
Revenue Agency in accordance with applicable tax laws.

